*1096Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent dated January 29, 2007, which summarily adjudged the petitioner guilty of criminal contempt of court and imposed a sentence of imprisonment of 10 days.
Adjudged that the petition is denied, without costs or disbursements, and the proceeding is dismissed.
The petitioner’s insolent statements and disruptive conduct, as reflected in the record, satisfied the statutory prerequisites for the respondent’s adjudication of summary contempt (see Judiciary Law § 750 [A] [1]; 755; 22 NYCRR 701.2; Matter of Brostoff v Berkman, 79 NY2d 938, 940 [1992], cert denied 506 US 861 [1992]; Matter of Levine v Recant, 278 AD2d 124, 125 [2000]). The petitioner’s contentions regarding the appropriateness of the sentence imposed have been rendered academic. Prudenti, PJ., Fisher, Dillon and Dickerson, JJ., concur.